Citation Nr: 0615135	
Decision Date: 05/24/06    Archive Date: 06/02/06

DOCKET NO.  04-12 176A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The veteran served on active duty from October 1959 to July 
1964.  He also served in a reserve component of the military.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 decision by the RO which, in 
pertinent part, denied service connection for tinnitus.

For the reasons set forth below, this appeal is being 
REMANDED for additional development.  VA will notify the 
veteran if further action is required on his part.


REMAND

The veteran's representative essentially argues that this 
case should be remanded to obtain additional service medical 
records, to verify the veteran's periods of reserve service, 
and to procure a new VA examination and opinion with respect 
to the onset and etiology of the veteran's tinnitus.  The 
Board agrees.  It is not apparent from the record that the RO 
has exhausted all efforts to obtain the veteran's complete 
service medical records.  The dates of his reserve service 
have not been verified, and the only medical opinion of 
record that addresses the onset and etiology of his 
tinnitus-contained in the report of a June 2003 VA 
examination-appears to have been rendered on the basis of a 
misunderstanding of the veteran's reported date of onset, and 
without benefit of review of his service medical records.  A 
remand is required.  38 C.F.R. § 19.9 (2005).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Ask the service department to verify the 
veteran's periods of reserve service.  The 
information obtained should be associated 
with the claims file.

2.  Ask the service department to conduct a 
search for additional service medical 
records pertaining to the veteran, to 
include any records from his period of 
active duty from October 1959 to July 1964.  
Discontinue efforts to obtain the records 
only if it is concluded that the records 
sought do not exist or that further efforts 
to obtain them would be futile.  38 C.F.R. 
§ 3.159(c)(2).  The response(s) received, 
and any additional evidence obtained, should 
be associated with the claims file.

3.  After the foregoing development has been 
completed, schedule the veteran for an 
audiological examination.  The examiner 
should review the claims file, examine the 
veteran, and offer an opinion as to whether 
it is at least as likely as not (i.e., 
whether it is 50 percent or more probable) 
that the veteran's tinnitus can be 
attributed to service.  In so doing, the 
examiner should comment on the significance, 
if any, of the medical reports from the 
veteran's period of reserve service, dated 
from 1976 to 1979, which are negative for 
complaints of tinnitus, as well as any other 
evidence of record that bears on the 
questions of onset and etiology.  A complete 
rationale should be provided.

4.  Thereafter, take adjudicatory action on 
the veteran's claim for service connection 
for tinnitus.  If the benefit sought remains 
denied, furnish a supplemental statement of 
the case (SSOC) to the veteran and his 
representative.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2005).


